The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                            February 6, 2020

                                2020COA21

No. 18CA2136, DIA Brewing, LLC v. MCE-DIA, LLC — Civil
Procedure — Amended and Supplemental Proceedings —
Amendments as a Matter of Course

     A division of the court of appeals analyzes when an order for

dismissal of claims without prejudice is an appealable final

judgment that cuts off a plaintiff’s right to amend as a matter of

course. Under the facts presented, the majority holds that the

plaintiff had the right to file an amended complaint as a matter of

course even though the district court had dismissed its original

claims without prejudice.

     The dissent would affirm, concluding that the orders

dismissing the plaintiff’s claims were final judgments.
COLORADO COURT OF APPEALS                                       2020COA21


Court of Appeals No. 18CA2136
City and County of Denver District Court No. 18CV30611
Honorable Brian R. Whitney, Judge


DIA Brewing Co., LLC, a Colorado limited liability company,

Plaintiff-Appellant,

v.

MCE-DIA, LLC, a Michigan limited liability company; Midfield Concessions
Enterprises, Inc. a Michigan limited liability company; Andrea Hachem;
Noureddine “Dean” Hachem; Samir Mashni; Simrae Solutions, LLC, a Colorado
limited liability company; Sudan I. Muhammad; Pangea Concessions Group,
LLC, a Florida limited liability company; Niven Patel; Rohit Patel; and Richard
E. Schaden,

Defendants-Appellees.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                 Division VII
                         Opinion by JUDGE LIPINSKY
                              Webb, J., concurs
                               Fox, J., dissents

                         Announced February 6, 2020


Jones & Keller, P.C., G. Stephen Long, Christopher S. Mills, Denver, Colorado;
The Law Offices of George A. Barton, P.C., George A. Barton, Denver, Colorado;
Connelly Law, LLC, Sean Connelly, Denver, Colorado, for Plaintiff-Appellant

Merchant & Gould P.C., Peter A. Gergely, Denver, Colorado; Woodrow & Peluso,
LLC, Steven L. Woodrow, Denver, Colorado, for Defendants-Appellees MCE-
DIA, LLC, Midfield Concessions Enterprises, Inc., Andrea Hachem; Noureddine
“Dean” Hachem; Samir Mashni; Simrae Solutions, LLC, Sudan I. Muhammad;
Pangea Concessions Group, LLC, Niven Patel; Rohit Patel
Haddon, Morgan and Foreman, P.C., Pamela Robillard Mackey, Saskia A.
Jordan, Adam Mueller, David G. Maxted, Denver, Colorado for Defendant-
Appellee Richard E. Schaden
¶1     Plaintiff, DIA Brewing Co., LLC (Brewing), had several options

 after the district court dismissed its claims without prejudice, if it

 wished to continue litigating against the defendants:

     • move for leave to file an amended complaint that remedied the

       defects in its original pleading;

     • file an amended complaint with the defendants’ written

       consent; or

     • commence a new case, with a new complaint.

¶2     But Brewing chose a different strategy that raises novel issues

 under Colorado law: it filed an amended complaint, purportedly as

 a matter of course under C.R.C.P. 15(a), despite the dismissal of its

 claims.

¶3     We decide three questions of law. First, we hold that, under

 the facts of this case, the orders dismissing Brewing’s claims

 without prejudice were not final judgments. Second, because the

 dismissal orders were not final judgments, we hold that Brewing

 retained the right to amend its complaint as a matter of course

 under C.R.C.P. 15(a). Third, we hold that the district court erred by

 deciding that Brewing’s amended complaint failed under the futility




                                     1
 of amendment doctrine. Thus, we reverse the order striking

 Brewing’s amended complaint and remand for further proceedings.

             I.    Relevant Facts and Procedural History

¶4    Brewing unsuccessfully bid for a contract to establish

 restaurants and related businesses at Denver International Airport

 (DIA). The businesses included a Colorado-themed microbrewery,

 two burger restaurants, and a coffee bar. DIA issued publicly

 available rankings of the five qualified bidders, which ranked

 Brewing fourth.

¶5    Brewing then sued several public and private defendants,

 alleging a bid-rigging conspiracy between defendants MCE-DIA,

 LLC, the winner of the contract; Midfield Concessions Enterprises,

 Inc., Andrea Hachem, Noureddine “Dean” Hachem, Samir Mashni,

 Simrae Solutions, LLC, Sudan I. Muhammad, Pangea Concessions

 Group, LLC, Niven Patel, and Rohit Patel, who are affiliates of MCE-

 DIA, LLC; Richard E. Schaden, the CEO of the hamburger chain

 Smashburger; and DIA officials (who are no longer parties to the

 case).

¶6    More specifically, Brewing alleged that the owners of MCE-DIA

 offered partial ownership of the company to affiliates of one of the


                                   2
 DIA officials in exchange for the official’s help in awarding the

 contract to MCE-DIA. Brewing asserted that DIA’s ranking of the

 bidders was tainted and invalid based on defendants’ alleged

 wrongful conduct.

¶7    Brewing pleaded claims for bid-rigging in violation of section

 6-4-106, C.R.S. 2019; bribery and other predicate acts in violation

 of the Colorado Organized Crime Control Act, § 18-17-104, C.R.S.

 2019; tortious interference with prospective business opportunity;

 and civil conspiracy.

¶8    The nongovernmental defendants moved to dismiss for lack of

 subject matter jurisdiction under C.R.C.P. 12(b)(1), failure to plead

 fraud with particularity under C.R.C.P. 9(b), and failure to state

 claims on which relief could be granted under C.R.C.P. 12(b)(5).

 Brewing did not amend its complaint before the district court ruled

 on the dismissal motions. But, in its briefs opposing the motions to

 dismiss, Brewing requested leave to amend its complaint if the

 court determined that “additional averments are required,” as well

 as a hearing on the dismissal motions.

¶9    After considering the materials filed by the defendants in

 support of their motions to dismiss, including the list ranking the


                                    3
  bidders (which was not incorporated into the complaint), but

  without conducting a hearing, the district court concluded that

  Brewing lacked standing to assert any of its claims and had failed

  to plead fraud with particularity. In a series of orders (the June

  orders), the court dismissed the complaint in its entirety. The

  dismissal orders did not indicate whether the case was dismissed

  with or without prejudice.

¶ 10   Brewing did not move under C.R.C.P. 59 or 60 to vacate or set

  aside the June orders. Instead, the day before the time to appeal

  the June orders expired, Brewing filed an amended complaint,

  contending that it had a right to amend as a matter of course under

  C.R.C.P. 15(a). The defendants moved to strike and dismiss the

  amended complaint, both on the grounds articulated in their

  original dismissal motions and based on the June orders.

¶ 11   The district court entered an order (the November order) ruling

  that the amended complaint was “denied for filing.” The court said

  that Brewing had not “preserved amendment as a matter of course”

  when it included an amendment request in its responses to the

  dismissal motions and had not sought relief from the June orders

  under C.R.C.P. 59. Under the court’s reasoning, Brewing could no


                                    4
  longer amend as a matter of course after entry of the June orders

  because “whether with or without prejudice, the dismissal of all

  claims by the Court would be considered an ‘order to or from which

  an appeal lies’” and thus were final judgments. In the alternative,

  the court ruled that the amended complaint failed under the futility

  of amendment doctrine because, like Brewing’s original complaint,

  it neither established standing nor pleaded fraud with particularity.

¶ 12   Following entry of the November order, Brewing appealed the

  June and November orders. The defendants moved to dismiss the

  appeal. A motions division of this court dismissed the appeal of the

  June orders as untimely but allowed the appeal to proceed with

  respect to the November order. Brewing does not challenge the

  motions division’s partial dismissal. Defendants do not challenge

  our jurisdiction over the November order.

                             II.   Analysis

             A.    Right to Amend Versus Leave to Amend

¶ 13   C.R.C.P. 15(a) allows for three types of amendment:

  amendment as a matter of course, amendment by leave of court,

  and amendment with the adverse party’s written consent. “A party

  may amend his pleading once as a matter of course at any time


                                    5
  before a responsive pleading is filed . . . . Otherwise, a party may

  amend his pleading only by leave of court or by written consent of

  the adverse party; and leave shall be freely given when justice so

  requires.” C.R.C.P. 15(a). A motion to dismiss is not a responsive

  pleading. Davis v. Paolino, 21 P.3d 870, 873 (Colo. App. 2001).

¶ 14   Brewing contends that it had the right to amend its complaint

  as a matter of course, even after dismissal of its original claims,

  because the defendants never filed a responsive pleading and the

  court dismissed its original claims without prejudice. Brewing

  takes the position that it filed the amended complaint as a matter of

  course. Thus, whether the district court abused its discretion in

  denying Brewing leave to amend its complaint is not before us.

¶ 15   Defendants contend that we should review the November order

  for an abuse of discretion. They argue that Brewing’s delay in

  attempting to amend, as well as other factors, gave the district

  court discretion to dismiss the amended complaint. But we agree

  with Brewing that whether it had the right to amend as a matter of

  course under C.R.C.P. 15(a) and whether the June orders cut off

  that right are questions of law that we review de novo. So we review

  de novo whether the district court committed legal error when it


                                     6
  concluded that Brewing had lost its absolute right to amend as a

  matter of course. See DCP Midstream, LP v. Anadarko Petroleum

  Corp., 2013 CO 36, ¶ 24, 303 P.3d 1187, 1193.

       B.    The Entry of a Final Judgment Cuts off a Plaintiff’s Right to
                 Amend as a Matter of Course Under C.R.C.P. 15(a)

¶ 16        The entry of a final, appealable judgment cuts off the right to

  amend, despite the language of C.R.C.P. 15(a). Harris v. Reg’l

  Transp. Dist., 155 P.3d 583, 587 (Colo. App. 2006); Estate of Hays

  v. Mid-Century Ins. Co., 902 P.2d 956, 959 (Colo. App. 1995); Wilcox

  v. Reconditioned Office Sys., 881 P.2d 398, 400 (Colo. App. 1994).

  The version of Fed. R. Civ. P. 15(a) in effect before the 2009

  amendments was identical to the current version of C.R.C.P. 15(a).

  Thus, cases interpreting the older version of the federal rule are

  persuasive. Harris, 155 P.3d at 588. Federal courts construing the

  earlier version of Fed. R. Civ. P. 15(a) uniformly reached the same

  conclusion: the right to amend is cut off on entry of a final

  judgment. Tool Box v. Ogden City Corp., 419 F.3d 1084, 1087 (10th

  Cir. 2005) (listing cases applying this rule); accord 3 James Wm.

  Moore et al., Moore’s Federal Practice § 15.97[2] (2d ed. 1980)

  (noting that the absolute right to amend is lost after final judgment



                                         7
  is entered). (Under the current version of the federal rule, a party

  may amend as a matter of course within twenty-one days after

  service of either a responsive pleading or a Fed. R. Civ. P. 12(b)

  motion. Fed. R. Civ. P. 15(a). The Colorado version of Rule 15(a)

  does not refer to Rule 12(b).)

¶ 17   The Wilcox division reasoned that “when final judgment is

  entered before a responsive pleading is filed, the liberal approach of

  C.R.C.P. 15 must be balanced against the value of preserving the

  integrity of final judgments.” 881 P.2d at 400. The division, and

  later divisions addressing the issue, held that the right to amend is

  lost after entry of a final judgment because “the concerns of finality

  in litigation become even more compelling and the litigant has had

  the benefit of a day in court, in some fashion, on the merits of his

  claim.” Id. (quoting Union Planters Nat’l Leasing, Inc. v. Woods, 687
F.2d 117, 121 (5th Cir. 1982)).

¶ 18   But, in the absence of a final judgment, our supreme court

  has said that the right to amend a complaint as a matter of course

  under Rule 15(a) survives dismissal. Passe v. Mitchell, 161 Colo.
501, 502, 423 P.2d 17, 17-18 (1967) (holding that in the absence of

  a responsive pleading, “no final judgment should have been entered


                                     8
  in the absence of a showing of record that plaintiff waived the right

  to file an amended complaint”); Wistrand v. Leach Realty Co., 147
Colo. 573, 576, 364 P.2d 396, 397 (1961) (After the district court

  entered a dismissal order without prejudice, “[t]o now urge that the

  dismissal prejudiced Leach’s right to have his claim adjudicated

  does violence to [Rule 15(a)] and the court’s order.”); Renner v.

  Chilton, 142 Colo. 454, 456, 351 P.2d 277, 278 (1960) (“The

  language of [Rule 15(a)] is, however, clear and unequivocal. It

  expressly allows one amendment as a matter of right before the

  answer or reply is filed . . . .”).

¶ 19    We perceive no conflict between the Wilcox and Renner lines of

  cases. Renner and its progeny allow a plaintiff to amend its

  complaint as a matter of course consistent with Rule 15(a); Wilcox,

  Estate of Hays, and Harris extinguish that right once the district

  court enters a final judgment. (We need not address whether

  Brewing unreasonably delayed in exercising its right to amend as a

  matter of course. Brewing filed its amended complaint forty-eight

  days after the district court dismissed its original complaint, and

  the defendants do not argue that Brewing’s amended complaint was

  untimely. See 6 Arthur R. Miller, Mary Kay Kane & A. Benjamin


                                        9
  Spencer, Federal Practice and Procedure § 1483, Westlaw (3d ed.

  database updated Aug. 2019) (“In general . . . a party could amend

  as of course within a reasonable time after an order dismissing the

  complaint had been entered, inasmuch as no responsive pleading

  had been served.”) (emphasis added).)

¶ 20   This reconciliation strikes an appropriate balance between the

  liberal thrust of modern pleading standards, see C.R.C.P. 1(a)

  (“These rules shall be liberally construed, administered, and

  employed by the court and the parties to secure the just, speedy,

  and inexpensive determination of every action.”), and the policy

  concern, identified in Wilcox, to preserve finality once “the litigant

  has had the benefit of a day in court . . . on the merits of his claim,”

  Wilcox, 881 P.2d at 400.

  C.   Whether the District Court Dismissed Brewing’s Claims Under
       C.R.C.P. 12(b)(1) or 12(b)(5) Is Inconsequential to the Finality
                                   Analysis

¶ 21   The cases addressing a party’s right to amend following

  dismissal of its claims did not limit their analysis to Rule 12(b)(5)

  dismissals. See Passe, 161 Colo. at 502, 423 P.2d at 17-18 (unless

  the plaintiff waives its right to file an amended complaint, the

  district court cannot dismiss an action with prejudice); Wistrand,


                                     10
147 Colo. at 576, 364 P.2d at 397 (holding, without qualification,

  that the plaintiff could amend its complaint following a dismissal

  without prejudice); Renner, 142 Colo. at 456, 351 P.2d at 278

  (noting that there are no exceptions to Rule 15(a)’s right to file an

  amended complaint before the filing of a responsive pleading).

¶ 22   Likewise, federal courts, which have more fully developed case

  law in this area, do not distinguish between Rule 12(b)(1) and

  12(b)(5) dismissals for purposes of determining whether a party may

  file a post-dismissal amended pleading. See, e.g., Northlake Cmty.

  Hosp. v. United States, 654 F.2d 1234, 1240 (7th Cir. 1981) (“The

  Federal Rules of Civil Procedure . . . allow for the liberal amendment

  of pleadings, particularly to cure jurisdictional defects.”); Lone Star

  Motor Imp., Inc. v. Citroen Cars Corp., 288 F.2d 69, 75-77 (5th Cir.

  1961) (holding that the district court erred in refusing to allow

  plaintiff to cure subject matter jurisdiction defect by amended

  complaint); Keene Lumber Co. v. Leventhal, 165 F.2d 815, 823 (1st

  Cir. 1948) (stating, in dicta, that the plaintiff could amend its

  complaint to establish diversity of citizenship “as a matter of right”).

¶ 23   Further, two Colorado cases say that a plaintiff whose

  complaint is dismissed may elect either to stand by the dismissed


                                     11
  complaint and appeal, or to file an amended complaint. Passe, 161
Colo. at 502, 423 P.2d at 17-18; Wistrand, 147 Colo. at 576, 364
P.2d at 397.

¶ 24   Lastly, our case law reflects the tension regarding whether a

  district court can consider only evidence “supportive of standing,”

  Colo. Gen. Assembly v. Lamm, 700 P.2d 508, 516 (Colo. 1985), or if

  it can consider “any . . . evidence submitted on the issue of

  standing,” Bd. of Cty. Comm’rs v. Bowen/Edwards Assocs., 830
P.2d 1045, 1053 (Colo. 1992). This uncertainty disfavors crediting

  the evidence proffered by the party that seeks to defeat standing as

  a basis to deny the party that seeks to establish standing the right

  to amend under Rule 15(a), particularly where, as here, Brewing

  sought, but was not granted, a hearing.

¶ 25   Of course, judicial economy always deserves consideration.

  Allowing a plaintiff to amend a complaint after a Rule 12(b)(1)

  dismissal — as opposed to taking an immediate appeal — will result

  in further proceedings before the district court. Yet the same would

  be true of an amendment after a Rule 12(b)(5) dismissal. And our

  supreme court has instructed district courts “not [to] impose

  arbitrary restrictions on making timely amendments,” and that our


                                    12
  procedural rules should “[f]ocus . . . upon resolution of actions on

  their merits . . . .” Benton v. Adams, 56 P.3d 81, 85 (Colo. 2002).

  We must heed both admonitions.

¶ 26   We next consider whether the June orders constituted final

  judgments and conclude that they did not.

           D.    The June Orders Were Not Final Judgments

  1.   The District Court Dismissed Brewing’s Initial Claims Without
                                 Prejudice

¶ 27   Because the June orders did not specify whether the district

  court was dismissing Brewing’s initial claims with or without

  prejudice, we must determine whether the dismissals were with or

  without prejudice. The registry of actions said that the dismissals

  were without prejudice. But the content of an order, not its title,

  determines whether it is a final judgment. Cyr v. Dist. Court, 685
P.2d 769, 770 (Colo. 1984). A “[j]udgment” is “a decree and order to

  or from which an appeal lies.” C.R.C.P. 54(a).

¶ 28   C.R.C.P. 41(b)(3) presumes that dismissal orders that do not

  specify with or without prejudice must be construed as effecting a

  dismissal without prejudice. See Graham v. Maketa, 227 P.3d 516,

  517 (Colo. App. 2010) (“The dismissal order did not specify whether



                                    13
  the action was being dismissed ‘with’ or ‘without’ prejudice, and so

  it is presumed to be without prejudice.”).

¶ 29   Still, this conclusion does not end our analysis of whether the

  June orders were final judgments because, as we explain in the

  next section, dismissals without prejudice may be final judgments.

  2.    The June Orders Were Not Final Judgments Because Brewing
            Could Have Cured the Defects in Its Claims Through
                              Amendment

¶ 30   The district court’s June orders dismissed Brewing’s claims

  because Brewing lacked standing and because Brewing failed to

  plead fraud with particularity. This first basis was a dismissal for

  lack of jurisdiction under C.R.C.P. 12(b)(1) because standing is a

  jurisdictional prerequisite. C.W.B., Jr. v. A.S., 2018 CO 8, ¶ 16, 410
P.3d 438, 442; City of Greenwood Vill. v. Petitioners for Proposed

  City of Centennial, 3 P.3d 427, 436 (Colo. 2000). So, the question is

  whether the C.R.C.P. 12(b)(1) dismissals were final judgments.

¶ 31   A long line of Colorado cases holds that a dismissal without

  prejudice constitutes a final judgment only if the action “cannot be

  saved” by an amended complaint. See, e.g., Schoenewald v. Schoen,

  132 Colo. 142, 143-44, 286 P.2d 341, 341 (1955) (dismissal without

  prejudice was not a final judgment); Avicanna Inc. v. Mewhinney,


                                    14
  2019 COA 129, ¶ 1 n.1, ___ P.3d ___, ___ n.1 (noting that, “[w]here

  . . . the circumstances of the case indicate that the action cannot be

  saved . . . , dismissal without prejudice qualifies as a final

  judgment”); Harris, 155 P.3d at 585 (same); Burden v. Greeven, 953
P.2d 205, 207 (Colo. App. 1998) (same); Carter v. Small Bus. Admin.,

  40 Colo. App. 271, 272-73, 573 P.2d 564, 566 (1977) (same).

¶ 32   The most common situation where a complaint “cannot be

  saved” occurs when further proceedings would be barred by a

  statute of limitations. E.g., Harris, 155 P.3d at 585; B.C. Inv. Co. v.

  Throm, 650 P.2d 1333, 1335 (Colo. App. 1982). Other cases involve

  clear preemption, e.g., Richardson v. United States, 336 F.2d 265,

  266 n.1 (9th Cir. 1964); claims that are “so patently frivolous that

  they cannot be saved,” Rubins v. Plummer, 813 P.2d 778, 779 (Colo.

  App. 1990); and other “special circumstance[s],” In re Custody of

  Nugent, 955 P.2d 584, 587 (Colo. App. 1997).

¶ 33   This approach to determining the finality of dismissal orders

  comports with the federal courts’ treatment of the issue. While

  federal courts articulate the test in different ways, the gist of the

  rule remains constant: a dismissal without prejudice is not a final

  judgment if the plaintiff can cure deficiencies through an amended


                                     15
  complaint. See, e.g., Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d
619, 623 (4th Cir. 2015) (“An order dismissing a complaint without

  prejudice is not an appealable final order . . . if ‘the plaintiff could

  save his action by merely amending his complaint.’” (quoting

  Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993))); Moya v. Schollenbarger, 465 F.3d
444, 448-49 (10th Cir. 2006) (“[I]n this circuit, ‘whether an order of

  dismissal is appealable’ generally depends on ‘whether the district

  court dismissed the complaint or the action. A dismissal of the

  complaint is ordinarily a non-final, nonappealable order (since

  amendment would generally be available), while a dismissal of the

  entire action is ordinarily final.’” (quoting Mobley v. McCormick, 40
F.3d 337, 339 (10th Cir. 1994))); Ordower v. Feldman, 826 F.2d
1569, 1572 (7th Cir. 1987) (“If a district court’s dismissal leaves a

  plaintiff free to file an amended complaint, the dismissal is not

  considered a final appealable order.”); Borelli v. City of Reading, 532
F.2d 950, 951 (3d Cir. 1976) (holding that “an implicit invitation to

  amplify the complaint is found in the phrase ‘without prejudice’”).

¶ 34   Viewing the June orders through this lens, Brewing could have

  saved its allegations related to standing in the original complaint,


                                      16
  which the district court deemed insufficient, through an amended

  complaint. The court held that Brewing had not “sufficiently

  established actual injury to create standing” because it offered no

  evidence to support its allegation — i.e., it pleaded “[u]pon

  information and belief” — that it “was actually the highest scoring

  entity bidding” on the request for proposals. The court relied

  entirely on a summary ranking provided by MCE-DIA in support of

  its motion to dismiss, which showed that Brewing finished fourth of

  five bidders. So, in the court’s view, Brewing had not sufficiently

  shown injury in fact.

¶ 35   Brewing could have cured this defect by pleading additional

  facts to discredit the entire summary ranking, as it does in its

  amended complaint. Specifically, the amended complaint alleges in

  detail how Bhavesh Patel, the alleged insider at DIA, manipulated

  the voting process to ensure that MCE-DIA won the contract. (The

  amended complaint alleges how Bhavesh Patel designed the judges’

  scorecards and manipulated DIA’s scoring tabulation matrix to

  ensure that MCE-DIA would prevail, and how he sought to

  improperly influence the judging through another alleged co-

  conspirator. These allegations are supported by an affidavit from


                                    17
  an investigator who interviewed an official at DIA involved with the

  request-for-proposals process.)

¶ 36   Lastly, the motions division’s conclusion that the June orders

  constituted appealable final judgments, and that Brewing had

  missed the deadline to appeal those orders, do not preclude us from

  holding that the June orders were not final judgments for purposes

  of amendment as a matter of course. The motions division neither

  considered nor determined whether Brewing had the right to amend

  as a matter of course following the entry. And “[a] decision of a

  motions division is not always binding.” Cordova v. Indus. Claim

  Appeals Office, 55 P.3d 186, 189 (Colo. App. 2002); see Allison v.

  Engel, 2017 COA 43, ¶ 22, 395 P.3d 1217, 1222 (deciding that the

  court is not bound by a motions division’s determination of

  jurisdiction).

¶ 37   In sum, based on consistent precedent from divisions of this

  court and the federal courts, we conclude that the June orders were

  not final judgments barring amendment as a matter of course

  under Rule 15(a) because Brewing could have amended its

  complaint to cure the deficiencies noted in the June orders.




                                    18
       III.   The District Court Erred by Rejecting Brewing’s Amended
                Complaint Under the Futility of Amendment Doctrine

¶ 38      As explained above, in the November order, the district court

  held that Brewing could not amend its complaint as a matter of

  course and, moreover, if Brewing had moved for leave to amend

  under C.R.C.P. 15(a), its motion would fail under the futility of

  amendment doctrine.

¶ 39      Futility of amendment is a basis to deny a motion for leave to

  amend a pleading. Benton, 56 P.3d at 85-86. A district court may

  deny a motion for leave to amend on grounds of futility if the

  proposed pleading could not survive a motion to dismiss. See id. at

  85. “A proposed amendment would clearly be futile if, among other

  things, it failed to state a legal theory or was incapable of

  withstanding a motion to dismiss.” Vinton v. Virzi, 2012 CO 10,

  ¶ 13, 269 P.3d 1242, 1246.

¶ 40      Futility of amendment does not apply to amended pleadings

  filed as a matter of course, however. By definition, a party

  amending as a matter of course does not need the court’s leave to

  submit its amended pleading. “When the plaintiff has the right to

  file an amended complaint as a matter of course, . . . the plain



                                      19
  language of Rule 15(a) shows that the court lacks the discretion to

  reject the amended complaint based on its alleged futility.”

  Williams v. Bd. of Regents, 477 F.3d 1282, 1292 (11th Cir. 2007)

  (interpreting the federal analogue to C.R.C.P. 15(a)). Of course, an

  opposing party could move for dismissal of the amended pleading

  under C.R.C.P. 12(b), which identifies the grounds for dismissal of a

  pleading.

¶ 41   Here, the district court improperly analyzed Brewing’s

  amended complaint under the futility of amendment doctrine

  because Brewing filed the amended complaint as a matter of course

  and was not seeking leave of court to do so. For this reason, we

  reverse the district court’s decision to disallow Brewing’s amended

  complaint under the futility of amendment doctrine. Because

  Brewing had the right to file its amended complaint as a matter of

  course, the next procedural step following remand will be

  defendants’ submission of an “answer or other response” pursuant

  to C.R.C.P. 12(a)(1).

                            IV.   Conclusion

¶ 42   The judgment is reversed. The case is remanded for further

  proceedings consistent with this opinion.


                                   20
JUDGE WEBB concurs.

JUDGE FOX dissents.




                      21
       JUDGE FOX, dissenting.

¶ 43   I agree that two questions of law are dispositive of this appeal.

  The first is whether a district court’s order dismissing all claims

  under C.R.C.P. 12(b)(1) on the basis that the plaintiff lacks standing

  is a final judgment. The second is whether a plaintiff retains an

  absolute right to amend its complaint under C.R.C.P. 15(a) after

  final judgment is entered. I disagree with the majority that the

  June orders were nonfinal judgments and also disagree that, once

  final judgments were entered, Brewing retained an absolute right to

  amend. I would, therefore, affirm the district court’s order

  dismissing plaintiff’s amended complaint.

¶ 44   Because the majority fairly sets out the procedural history and

  the operative facts, I will not repeat them here.

                              I.    Analysis

              A.   Right to Amend Versus Leave to Amend

¶ 45   “A party may amend his pleading once as a matter of course at

  any time before a responsive pleading is filed.” C.R.C.P. 15(a).

  “Otherwise, a party may amend his pleading only by leave of court,”

  which “shall be freely given when justice so requires.” Id.




                                    22
¶ 46   Brewing contends that it had an absolute right to amend its

  complaint even after it was dismissed for lack of standing because

  the defendants never filed a responsive pleading. 1 Brewing does not

  ask this court to construe its filing of the amended complaint as

  asking for leave.

¶ 47   Thus, I agree with the majority that we are not reviewing

  whether the district court abused its discretion by denying Brewing

  leave to amend its complaint. Rather, we are to review de novo

  whether the district court committed legal error when it concluded

  that Brewing had lost its absolute right to amend. 2 See DCP

  Midstream, LP v. Anadarko Petroleum Corp., 2013 CO 36, ¶ 24.




  1 The majority correctly recognizes that a motion to dismiss is not a
  responsive pleading. Davis v. Paolino, 21 P.3d 870, 873 (Colo. App.
  2001).
  2 Defendants contend that we should review the trial court’s order

  dismissing the amended complaint for an abuse of discretion, and
  argue that Brewing’s delay in attempting to amend, as well as other
  factors, gave the trial court discretion to dismiss the amended
  complaint (or more accurately, to deny leave to amend). I agree
  with Brewing that the questions of whether it had an absolute right
  to amend under C.R.C.P. 15(a), and whether the June orders cut off
  that right, are questions of law that warrant de novo review.

                                   23
       B.   The Entry of a Final, Appealable Judgment Cuts Off a
               Plaintiff’s Right to Amend Under C.R.C.P. 15(a)

¶ 48   For twenty-five years, divisions of this court have uniformly

  held that the entry of a final, appealable judgment cuts off the right

  to amend, notwithstanding the language of C.R.C.P. 15(a). Gandy

  v. Williams, 2019 COA 118, ¶ 10; Harris v. Reg’l Transp. Dist., 155
P.3d 583, 587 (Colo. App. 2006); Estate of Hays v. Mid-Century Ins.

  Co., 902 P.2d 956, 959 (Colo. App. 1995); Wilcox v. Reconditioned

  Office Sys., 881 P.2d 398, 400 (Colo. App. 1994).

¶ 49   Before Fed. R. Civ. P. 15(a) was amended in 2009, it was

  identical to the Colorado rule, and federal courts construing that

  version of the rule uniformly reached the same conclusion: the right

  to amend is cut off when a final judgment is entered. 3 Tool Box v.

  Ogden City Corp., 419 F.3d 1084, 1087 (10th Cir. 2005) (listing

  cases applying this rule); Cooper v. Shumway, 780 F.2d 27, 29

  (10th Cir. 1985); accord 3 James Wm. Moore et al., Moore’s Federal

  Practice § 15.97[2] (2d ed. 1980) (noting that the absolute right to

  amend is lost after final judgment is entered).




  3Under the current federal rule, the absolute right to amend is cut
  off twenty-one days after service of a C.R.C.P. 12(b) motion.

                                    24
¶ 50   These opinions are sound. The Wilcox division reasoned that

  “when final judgment is entered before a responsive pleading is

  filed, the liberal approach of C.R.C.P. 15 must be balanced against

  the value of preserving the integrity of final judgments.” 881 P.2d

  at 400. The division, and later divisions addressing the issue,

  struck that balance by holding that the right to amend is lost after

  a final judgment is entered because “the concerns of finality in

  litigation become even more compelling and the litigant has had the

  benefit of a day in court, in some fashion, on the merits of his

  claim.” Id. (quoting Union Planters Nat’l Leasing v. Woods, 687 F.2d
117, 121 (5th Cir. 1982)). Instead, before amending, a plaintiff

  must move to set aside the dismissal judgment under C.R.C.P. 59

  or 60(b). See id.

¶ 51   So, it should have been no surprise to Brewing that under

  these precedents, it had the following choices when the district

  court dismissed its complaint for lack of standing under C.R.C.P.

  12(b)(1):

              • timely move to amend the judgment of dismissal under

                C.R.C.P. 59 or to vacate the judgment under C.R.C.P.

                60;


                                    25
             • timely appeal the June 2018 dismissal to this court; or

             • file a new action, taking the risk that the June 2018

                dismissal would be preclusive of the new action.

¶ 52    Brewing did none of these things. Instead, without properly

  seeking leave of court, Brewing filed an amended complaint

  forty-eight days after the June 2018 dismissal order, contending

  that it had an absolute right to do so, and it allowed the

  forty-nine-day appeal period for the June orders to expire without

  filing a notice of appeal. See C.A.R. 4(b).

¶ 53    Given these court of appeals cases and Brewing’s course of

  action, it can succeed in this appeal only if the June orders did not

  constitute final judgments, or if all of the court of appeals’ decisions

  were contrary to Colorado Supreme Court precedent.

       C.   The District Court’s June Orders Were Final Judgments

¶ 54    The court’s June orders dismissed Brewing’s complaint

  because Brewing lacked standing and because Brewing failed to

  plead fraud with particularity. This first basis was a dismissal for

  lack of jurisdiction under C.R.C.P. 12(b)(1) because standing is a

  jurisdictional prerequisite. C.W.B., Jr. v. A.S., 2018 CO 8, ¶ 16; City

  of Greenwood Village v. Petitioners for Proposed City of Centennial, 3


                                     26
P.3d 427, 436 (Colo. 2000). So, the question is whether the

  C.R.C.P. 12(b)(1) dismissals were final judgments.

¶ 55   I recognize that the district court initially characterized its

  dismissals as “without prejudice.” Later, in response to an order to

  show cause from this court, the district court stated that the

  “without prejudice” designation was a “clerical error.” This

  confusion does not affect my analysis. Usually, “a trial court’s

  dismissal of a claim without prejudice does not constitute a final

  judgment,” but this designation is not dispositive. Brody v. Bock,

  897 P.2d 769, 777 (Colo. 1995).

¶ 56   The characterization of a dismissal order as either with or

  without prejudice may, as this case illustrates, lend uncertainty to

  the process. The principal effect of a dismissal without prejudice is

  that the dismissal does not preclude filing a new action. Grynberg

  v. Phillips, 148 P.3d 446, 450 (Colo. App. 2006). That

  characterization may also affect whether the order is a final,

  appealable judgment. See id. Generally, though not always, a

  dismissal without prejudice is not a final, appealable order, and this

  court usually will dismiss an appeal of an order dismissing a case




                                     27
  without prejudice. Avicanna Inc. v. Mewhinney, 2019 COA 129, ¶ 1

  n.1.

¶ 57     The content of an order, not its title, determines whether it is a

  final judgment. Cyr v. Dist. Court, 685 P.2d 769, 770 (Colo. 1984).

  A “[j]udgment” is “a decree and order to or from which an appeal

  lies.” C.R.C.P. 54(a). The controlling question is whether the order

  “constitutes a final determination of the rights of the parties in the

  action.” Cyr, 685 P.2d at 770. “[A]n order of dismissal is to be

  treated as a judgment for the purposes of taking an appeal when it

  finally disposes of the particular action and prevents any further

  proceedings as effectually as would any formal judgment.” Levine v.

  Empire Sav. & Loan Ass’n, 192 Colo. 188, 190, 557 P.2d 386, 387

  (1976) (quoting Herrscher v. Herrscher, 259 P.2d 901, 903 (Cal.

  1953)).

¶ 58     Here, the district court’s June orders disposed of all claims

  against all parties. The court adjudicated the critical question of

  whether Brewing had standing and concluded that it did not. There

  were no remaining issues, legal or factual, for the court to resolve

  after it granted the motions to dismiss. Under the Colorado Rules

  of Civil Procedure and supreme court precedent, the orders


                                      28
  constituted final judgments. There was simply nothing left for the

  district court to do at that point, except to address issues of fees

  and costs. And a request for fees or costs does not generally affect

  the judgment’s finality. See C.R.C.P. 58(a) (providing that entry of

  the judgment shall not be delayed for the taxing of costs); Moya v.

  Schollenbarger, 465 F.3d 444, 450 (10th Cir. 2006) (reasoning that

  dismissal of the entire action is ordinarily a final judgment); Driscoll

  v. Dist. Court, 870 P.2d 1250, 1252 (Colo. 1994) (fees and costs

  request does not affect finality of a judgment); see also Baldwin v.

  Bright Mortg. Co., 757 P.2d 1072, 1074 (Colo. 1988). In asking the

  court to determine what fees and costs were due, the parties

  recognized as much.

¶ 59   The motions division of this court agreed. In the defendants’

  motion to dismiss the appeal, they argued that the June orders

  constituted appealable final judgments, but that the time for appeal

  had expired. The motions division agreed and dismissed the

  portion of the appeal relating to the June orders because they

  “dispos[ed] of this case on the merits.”

¶ 60   While the district court never adjudicated the underlying

  merits of the plaintiff’s various claims, it did adjudicate the question


                                     29
  of whether the plaintiffs have standing to bring those claims.

  “Although dismissal for lack of subject matter jurisdiction does not

  adjudicate the merits of the claims asserted, it does adjudicate the

  court’s jurisdiction.” W. Colo. Motors, LLC v. Gen. Motors, LLC, 2019
COA 77, ¶ 19 (quoting Sandy Lake Band of Mississippi Chippewa v.

  United States, 714 F.3d 1098, 1103 (8th Cir. 2013)). As to that

  limited question — standing and, thus, jurisdiction — the dismissal

  order was an adjudication constituting a final judgment.

¶ 61   Because the June orders constituted final judgments, Brewing

  lost the absolute right to amend under C.R.C.P 15(a). 4

       D.   Colorado Supreme Court Precedent Does Not Dictate a
                             Different Result

¶ 62   In addressing the final question, I cannot disregard twenty-five

  years of court of appeals authority holding that entry of final

  judgment cuts off a plaintiff’s right to amend under C.R.C.P. 15(a).




  4 I do not exclude the possibility that a dismissal based on lack of
  standing predicated solely on the four corners of a complaint may
  not be a final, appealable judgment. But in this case, the trial court
  considered information outside of the complaint to inform its
  standing ruling. Under these circumstances, a Rule 12(b)(1)
  dismissal is a final order or judgment.

                                    30
¶ 63   Brewing essentially argues that the prior court of appeals

  cases are contrary to earlier holdings of the Colorado Supreme

  Court, which have never been overruled by the supreme court in its

  adjudicatory or rulemaking capacities. As an intermediate

  appellate court, we are bound by supreme court authority. See

  Silver v. Colo. Cas. Ins. Co., 219 P.3d 324, 330 (Colo. App. 2009). It

  matters not that the supreme court authority is old or that we

  purportedly discern a better rule of law. It is the prerogative of the

  supreme court alone to overrule its cases. See id.

¶ 64   Brewing relies on three supreme court cases: Renner v.

  Chilton, 142 Colo. 454, 351 P.2d 277 (1960); Passe v. Mitchell, 161
Colo. 501, 423 P.2d 17 (1967); and Wistrand v. Leach Realty Co.,

  147 Colo. 573, 364 P.2d 396 (1961). According to Brewing, each of

  these cases holds that a plaintiff’s right to amend is not cut off

  when a court grants a motion to dismiss so long as no responsive

  pleading has been filed.5




  5These cases address a version of C.R.C.P. 15(a) that is
  substantively identical to the current version of the rule.

                                    31
¶ 65   Passe and Renner involved a plaintiff’s attempt to amend his

  complaint after the court had granted the defendant’s C.R.C.P.

  12(b)(5) motion to dismiss for failure to state a claim, and, in both

  cases, the supreme court held that the plaintiffs had a right to

  amend. Passe, 161 Colo. at 502, 423 P.2d at 17-18; Renner, 142
Colo. at 455-56, 351 P.2d at 277-78. In Passe, the court reasoned

  that “no final judgment should have been entered in the absence of

  a showing of record that plaintiff waived the right to file an

  amended complaint, and elected to stand upon the allegations of

  the complaint to which the motion to dismiss was addressed.”

  Passe, 161 Colo. at 502, 423 P.2d at 17-18.

¶ 66   In Wistrand, the case most heavily relied on by Brewing, the

  plaintiff’s contract claim was dismissed without prejudice under

  C.R.C.P. 12(b)(5) because the defendant was not a party to the

  contract. Wistrand, 147 Colo. at 574-75, 364 P.2d at 397. The

  plaintiff then filed a new suit against the same defendant on the

  theory of unjust enrichment. Id. at 575, 364 P.2d at 397. On

  appeal, the supreme court held that the legal theory of res judicata

  (now, claim preclusion) was inapplicable because the dismissal was

  without prejudice. Id. at 575-76, 364 P.2d at 397.


                                    32
¶ 67   In a discussion that does not appear to be necessary to the

  court’s holding on res judicata, the court noted that “[o]n dismissal

  of the original action [plaintiff] could have (1) amended its

  complaint, (2) stood on its complaint and appealed, (3) accepted a

  dismissal without prejudice or (4) had its rights finally adjudicated

  by a dismissal with prejudice and failure to appeal.” Id. at 575, 364

  P.2d at 397. Brewing relies on this language, and the language in

  Passe and Renner, to contend that it had an absolute right to

  amend its complaint even after dismissal.

¶ 68   I reject this argument because in all three cases the dismissals

  were under C.R.C.P. 12(b)(5) — not, as was the case here, under

  C.R.C.P. 12(b)(1).

¶ 69   A dismissal under Rule 12(b)(5) for failure to state a claim is

  fundamentally different from a dismissal under Rule 12(b)(1) for

  lack of jurisdiction. 6 On a Rule 12(b)(5) motion, a court must take

  the facts pleaded as true and may only consider the four corners of

  the complaint (together with documents appended to or referred to



  6 Because the district court in this case dismissed the complaint for
  lack of standing, the court noted that it was not reaching the
  defendants’ C.R.C.P. 12(b)(5) grounds for dismissal.

                                    33
  in the complaint). Norton v. Rocky Mountain Planned Parenthood,

  Inc., 2018 CO 3, ¶ 7. In contrast, under Rule 12(b)(1), a court must

  make findings and conclusions necessary to adjudicate the

  jurisdictional question. A court may, and often must, look beyond

  the pleadings and consider relevant evidence to assure itself that it

  has the power to hear the case. See Barry v. Bally Gaming, 2013
COA 176, ¶ 8. And a court may (and in certain contexts, must)

  hold an evidentiary hearing and make factual findings related to its

  jurisdiction. See, e.g., Trinity Broad. of Denver v. City of

  Westminster, 848 P.2d 916, 926 (Colo. 1993).

¶ 70   In this case, defendants’ challenge to the court’s subject

  matter jurisdiction required the court to address whether Brewing

  had standing and thus whether the court had jurisdiction to

  adjudicate the pleaded claims. On a Rule 12(b)(1) motion, in

  contrast to a Rule 12(b)(5) motion, a court may look outside of the

  complaint to resolve a jurisdictional issue. See Barry, ¶ 8. Here,




                                     34
  the court relied on the published list of bidders to conclude that

  Brewing did not have standing. 7

¶ 71   Because the merits of the standing determination of the June

  orders are not before us, I do not address to what extent the

  allegations of a complaint regarding standing must be accepted as

  true by a district court. See, e.g., Ainscough v. Owens, 90 P.3d 851,

  857 (Colo. 2004). I also need not decide whether the court may or

  must, as in certain other cases implicating the court’s subject

  matter jurisdiction, conduct evidentiary proceedings to enable the

  court to make findings of fact and conclusions of law on the

  jurisdictional questions. See, e.g., Trinity Broad., 848 P.2d at 926.

¶ 72   Because none of the supreme court decisions Brewing relied

  on addressed a dismissal under Rule 12(b)(1) for lack of

  jurisdiction, those holdings do not control here. And because a

  Rule 12(b)(1) dismissal order is at issue, this case does not require

  deciding whether Harris, a 2006 court of appeals case regarding a




  7Because, in my view, the June orders are not before us, I do not
  determine whether the trial court correctly relied on the published
  bidding list to conclude that Brewing lacked standing.

                                     35
  Rule 12(b)(5) dismissal, was inconsistent with Renner, Passe, or

  Wistrand. 8

¶ 73   In conclusion, the district court did not err by dismissing the

  amended complaint because its June orders constituted final

  judgments that cut off Brewing’s right to amend. Because I would

  affirm on that ground, I would not address whether the court erred

  when it concluded, in the alternative, that the amended complaint

  was futile. To the extent that Brewing’s briefs invite us to give an

  advisory opinion on whether a new action would be barred by claim

  preclusion, I would decline the invitation because that question is

  not properly before us. During oral argument, however, the parties

  conceded that Brewing is free to initiate a new action regardless of

  the outcome of the amendment question at issue.




  8 The Harris opinion took note of only Renner, distinguishing it on
  the ground that the motion to amend in Renner was “made before
  judgment was entered on the docket,” whereas in Harris, judgment
  was entered on the docket before amendment. Harris v. Reg’l
  Transp. Dist., 155 P.3d 583, 587 (Colo. App. 2006). The Harris
  division found this distinction sufficient to conclude that it was not
  bound by Renner.

                                    36